COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER OF REINSTATEMENT

Appellate case name:        Jamelle Andrea Peterkin v. The State of Texas

Appellate case number:      01-18-01090-CR

Trial court case number:    1548100

Trial court:                351st District Court of Harris County

       On October 1, 2019, the Court abated this appeal to allow appellant, Jamelle Andrea
Peterkin, to file a motion for new trial in the trial court. On December 30, 2019, the trial
court clerk filed a supplemental clerk’s record indicating that the trial court denied
appellant’s motion for new trial. Accordingly, we reinstate this appeal.
       Appellant may file a supplemental brief of any issue relating to the trial court’s
denial of her motion for new trial within 30 days of the date of this order.
       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually         Acting for the Court


Date: ____January 9, 2020___